UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-4114



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ANDRE JUNIOR COVINGTON,

                                               Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CR-03-647)


Submitted:   August 5, 2005                 Decided:   August 23, 2005


Before NIEMEYER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry M. Anderson, Jr., ANDERSON LAW FIRM, P.A., Florence, South
Carolina, for Appellant. J. Strom Thurmond, Jr., United States
Attorney, Rose Mary Parham, Assistant United States Attorney,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Andre Junior Covington appeals his 420-month sentence

following his jury convictions for possession with intent to

distribute marijuana, in violation of 21 U.S.C. § 841(a)(1) (2000);

possession of a firearm in furtherance of a drug trafficking crime,

in violation of 18 U.S.C. § 924(c)(1)(A) (2000); and possession of

a   firearm    by   a   convicted   felon,     in   violation     of   18   U.S.C.

§§ 922(g)(1) and 924(e) (2000).          Finding no error, we affirm.

              Covington maintains that under Blakely v. Washington, 542

U.S. 296 (2004), the district court violated his Sixth Amendment

rights   by    declining   to    award   him   a    sentencing    reduction    for

acceptance of responsibility. Because Covington did not raise this

objection at sentencing, we review for plain error.               Fed. R. Crim.

P. 52(b); United States v. Olano, 507 U.S. 725, 731-32 (1993).

              The Supreme Court held in United States v. Booker, 125 S.

Ct. 738, 746, 750 (2005), that the mandatory manner in which the

federal sentencing guidelines required courts to impose sentencing

enhancements based on facts found by the court by a preponderance

of the evidence violated the Sixth Amendment. However, Booker does

not   preclude      judicial    determinations      of   the   applicability   of

sentence reductions, such as for the acceptance of responsibility.

Accordingly, we conclude that the district court did not commit

plain error in declining to award Covington a sentence reduction

for acceptance of responsibility and affirm the sentence.


                                     - 2 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 3 -